                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

                                  §
REBECCA KINERD, AS NEXT FRIEND OF §
D.N.J., A MINOR,                  §
                                  §
PLAINTIFF                         § CIVIL ACTION NO.6:18-CV-366
                                  §
V.                                §
                                  §
ROBINSON I.S.D.,                  §
                                  §
DEFENDANT.                        §




                     PLAINTIFF’S FIRST AMENDED COMPLAINT

       Plaintiff Rebecca Kinerd, as next friend of D.N.J., a Minor, files her First Amended

Complaint and would show the Court as follows:

                                     CASE INFORMATION

       1.       Jurisdiction and Venue.

                A.     Nature of the Action. This suit seeks a declaratory judgment, preliminary

injunctive relief and damages, attorney’s fees and costs of court for the defendant’s violations of 42

U.S.C. § 1983 and related state law claims, through which the defendant deprived and is depriving

D.N.J., a Minor of his right to participate in the public education system available to him in his area

of residence.

                B.     Personal Jurisdiction. All individual parties reside in the territorial limits of

the Court. Defendant Robinson I.S. D. is a political subdivision within the territorial limits of the


FIRST AMENDED COMPLAINT                                                                         PAGE 1
Court.

                 C.     Subject Matter Jurisdiction (Federal Question and Pendant State Law).

Plaintiff asserts a federal question through claims under 42 U.S.C. § 1983 and therefore the Court

has subject matter jurisdiction over the suit via 28 U.S.C. § 1331. Pursuant to 28 U.S.C. § 1367

Plaintiff asks the Court to exercise “supplemental jurisdiction” over state law claims for violations of

the Texas Education Code and for negligence and gross negligence, as the facts and circumstances of

the state law claims form part of the same case or controversy as D.N.J., a Minor’s claims under 42

U.S.C. § 1983.

                 D.     Venue. This Court is an appropriate venue for the action under 28 U.S.C. §

1391 as the acts and omissions complained of took place within the district and division and the

defendant resides within the district and division.

         2.      Parties.

                 A.     Plaintiff D.N.J., a Minor. D.N.J., a Minor is an individual minor child, born

on November 20, 2003. D.N.J., a Minor’s mother, Rebecca Kinerd, brings this suit on his behalf and

as his next friend. Ms. Kinerd and D.N.J., a Minor reside together at 230 Kettler Dr., Robinson, TX

76706.

                 B.     Defendant Robinson I.S.D. Robinson I.S.D. is a political subdivision of the

State of Texas formed to provide a public education to eligible students living within the boundaries

of a specified territory centered 10 miles south of Waco, TX. Robinson I.S.D. may be served through

the President of its Board of Trustees, Laura Crawford, at 500 W. Lyndale, Robinson, TX 76706 in

the event it refuses to waive service.




FIRST AMENDED COMPLAINT                                                                         PAGE 2
                            FACTS GIVING RISE TO THE CLAIM

        3.      Summary. What follows is a story in the tradition of Franz Kafka or Victor Hugo.

The Robinson I.S.D. is for some reason persecuting a young man—plaintiff D.N.J., a Minor -- for

two admittedly inappropriate, but flippant statements made 18 months ago. At the time of the

statements D.N.J., a Minor was a shy, awkward thirteen year-old dealing with the impending death

of his father from terminal cancer. Since that time and continuing until now D.N.J., a Minor’s older

brother has engaged in his own perilous battle with cancer while D.N.J., a Minor’s younger brother

struggles with autism and other emotional disorders. In other words, D.N.J., a Minor has more to

deal with than any teenager should be asked to.

        Because D.N.J., a Minor’s comments involved the magic words “school shooter,” however,

Robinson I.S.D. has decided to bring the hammer down on a powerless, hurting child who needs as

much help as he can get. In doing so, Robinson I.S.D. relies on overly technicial interpretations of its

own rules and the Texas Education Code, never missing an opportunity to exert maximum

punishment.

        The irony is that the district’s reliance on the Education Code is wholly misplaced, both

because the district wrongly interprets the length of time that it can punish a student for one act and

because the district explicitly and implicilty misrepresented the punishment being administered. The

district is a political subdivion acting under the color of state law; its acts and omissions have denied

D.N.J., a Minor his fundamental constitutional right to a public education; and those acts and

omissions lack a reasonable basis. Moroevoer, on information and belief, Robinson I.S.D. has

punished D.N.J., a Minor much more severely than other students who have committed similar or

worse offenses. These circumstances represent the exact type of wrongs 42 U.S.C. § 1983 exists to


FIRST AMENDED COMPLAINT                                                                          PAGE 3
remedy; a mindless government entity oppressing the powerless. D.N.J., a Minor seeks justice under

that statute and provides the Court the following information.

       4.      Student Status. During the spring semester of the 2016-2017 school year, D.N.J., a

Minor was a seventh-grade student at Robinson Middle School, having been enrolled in Robinson

I.S.D. schools since 2010, with the exception of the fall semester of the 2016-2017 school year when

Ms. Kinerd’s employment briefly required that they live outside the district and an even shorter

period in elementary school when he disenrolled because of continual bullying.

       5.      Initial Diciplinary Action. On or about April 25, 2017, Robinson I.S.D. employees

removed D.N.J., a Minor to “in-school suspension” as a disciplinary measure. The genesis for this

removal stemmed from a comment that D.N.J., a Minor made to another student and friend

indicating D.N.J., a Minor’s belief that a third student “looked like a school shooter” or words to

that effect. The district notified Ms. Kinerd of the alleged comment and D.N.J., a Minor’s placement

into in-school suspension.

       6.      The Hearing. On May 1, 2017, Ms. Kinerd received notice of a disciplinary hearing

to be held on May 4, 2017 to consider the incident and what additional discipline, if any, would be

appropriate. On May 4, 2017, the hearing went forward. The hearing lasted 15 minutes and was

attended by D.N.J., a Minor, Ms. Kinerd, Shelley Chudej, the principal of Robinson Junior High

School, and Tim VanCleave, the Assistant Superintendent of Robinson I.S.D. Mr. VanCleave acted

as the hearing officer, Ms. Chudej presented the district’s evidence and Ms. Kinerd represented

D.N.J., a Minor. The district made an audio recording of the hearing.

       Mr. VanCleave opened by reciting the rules governing the proceeding and informed D.N.J., a

Minor and Ms. Kinerd that the district’s code of conduct allowed for expulsion of a student who had


FIRST AMENDED COMPLAINT                                                                     PAGE 4
made a terroristic threat. Ms. Chudej then offered the following incidents involving D.N.J., a Minor

as evidence in support of the need for discipline:

               1.      A referral from April 14, 2017 for “inappropriate display of affection”
                       (kissing a girl in the courtyard);

               2.      A referral on April 20, 2017 for failure to put his phone away, during which
                       he “said something about a school shooter”; specifically, that D.N.J., a Minor
                       had texted a friend that another student “looked like a school shooter.”

               3       A referral on April 25, 2017, that D.N.J., a Minor had a “spinner” and
                       potentially had a knife. D.N.J., a Minor denied having a knife, the teacher
                       conducted a search and no knife was found. Despite no knife being found, the
                       teacher referred D.N.J., a Minor to another room to “sit out” as a punishment,
                       and noted that D.N.J., a Minor was mad about her decision.

               4.      A second referral on April 25, 2017 from two students who reported to office
                       personnel that D.N.J., a Minor has threatened to “bring a gun to school to
                       prank students.”Oninvestigation of that complaint, D.N.J., a Minor told the
                       teacher he was joking, he did not own a gun and he would not have the nerve
                       to bring a gun to school even if he did own one.

Ms. Chudej offered no commentary on these events.

       In response, Ms. Kinerd pointed out that at no time before the hearing had the district

informed her about the nerf gun incident; she was not told about the kissing incident and she was not

told about the text message at the time it happened. Next, D.N.J., a Minor clarified that his statement

about bringing “a gun to school” was actually a question as to whether it would be funny to bring a

“nerf gun” to school; that he had been joking; and that he had never held or even touched a gun.

       Ms. Kinerd made clear the crucial point by emphasizing that at no time had D.N.J., a Minor

indicated a threat or even a desire to bring an actual gun to school or to do physical harm to people or

property. Mr. VanCleaf closed the proceeding by asking for details on the described incidents;

D.N.J., a Minor’s grades and discussing with D.N.J., a Minor how today’s climate made comments

like those at issue problematic.

FIRST AMENDED COMPLAINT                                                                         PAGE 5
       7.      Result of Hearing-the Expulsion Order. On May 9, 2017, Mr. VanCleave issued an

“Expulsion Order.” The Expulsion Order indicated that the district held the hearing to consider

whether D.N.J., a Minor had issued a “terroristic threat.” The Expulsion Order recited Mr.

VanCleave’s decision to expel D.N.J., a Minor from Robinson Junior High School for a period of

177 school days and offered a referral for D.N.J., a Minor to the McLennan County Challenge

Academy. The Expulsion Order also noted that the number of expulsion days qualified as one

school year; noted that a right of appeal existed if written request was made to the District Board of

Trustees within seven days of receipt of the Expulsion Order; and provided the phone number for

enrollment at the McLennan County Challenge Academy.

       8.      Withdrawl From School. The severity of the punishment stunned Ms. Kinerd and

D.N.J., a Minor. She discussed Mr. VanCleave’s decision with him, but was not offered any

substantive reason that could possibly support a year out of school for two inappropriate jokes from a

seventh grader. Nevertheless, Mr. VanCleave indicated that if D.N.J., a Minor wanted to attend

school, the Mclennan County Challenge Academy would be his only option. Ms. Kinerd told Mr.

VanCleave that the Challenge Academy placement was unacceptable and that she would be home-

schooling D.N.J., a Minor instead. Mr. VanCleaf indicated that home-schooling was Ms. Kinerd’s

right, but that if she opted to do so, she would need to withdraw D.N.J., a Minor from school. Ms.

Kinerd followed Mr. VanCleave’s instructions and caused the school office to remove D.N.J., a

Minor from the district’s rolls.

       9.      Juvenile Justice Law Enforcement Referral. The district referred D.N.J., a Minor

to the juvenile justice department for McLennan County. D.N.J., a Minor met with an investigator

who reviewed the “evidence.” The investigator quickly and accurately concluded that D.N.J., a


FIRST AMENDED COMPLAINT                                                                       PAGE 6
Minor had not commited a crime. The investigator released D.N.J., a Minor from any further

reporting or supervision responsibilities with the juveile justice department.

       10.     First Attempted Re-Enrollment. Ms. Kinerd misunderstood the Expulsion Order

and believed the district had expelled D.N.J., a Minor for 177 calendar days, rather than 177 school

days. Based on that belief, Ms. Kinerd attempted to re-enroll D.N.J., a Minor during the 2017 holiday

break. School personnel responded by noting that D.N.J., a Minor had not served his 177 school days

worth of expulsion. Ms. Kinerd reviewed the Expulsion Order, saw her mistake and contiuned home-

schooling D.N.J., a Minor.

       11.     Second Attempted Re-Enrollment. In August of this year, Ms. Kinerd again

attempted re-enroll D.N.J., a Minor, this time as a high school student at Robinson High School.

Originally, Ms. Kinerd received notice that the enrollment was succesful. When Ms. Kinerd tried to

complete registration to obtain D.N.J., a Minor’s class schedule, school personnel informed her that

she had mistakenly noted D.N.J., a Minor was a “returning” student rather than a “new” student.

After several unsuccessful attempts to enroll D.N.J., a Minor as a new student, the Robinson High

School principal contacted Ms. Kinerd and said the district was denying D.N.J., a Minor admission

because, while D.N.J., a Minor had completed his expulsion he had not completed a 177-day

assignment to a “Disciplinary Alternative Education Program” ( or “DAEP”). Ms. Kinerd pleaded

with the principal to allow enrollment, noting that D.N.J., a Minor’s father had recently died of

cancer; D.N.J., a Minor’s older brother was undergoing his own tortorious battle with a rare and

aggressive cancer; D.N.J., a Minor’s younger brother is autistic and emotionally disturbed; that

D.N.J., a Minor had been removed from any normal social setting for over a year and that D.N.J., a

Minor desperately needed a place to be a kid.


FIRST AMENDED COMPLAINT                                                                      PAGE 7
       Aside from these catastrophic circumstances, Ms. Kinerd pointed out the obvious. The

Expulsion Order says nothing about the necessity of enrollment in DAEP and that on three ocassions

Ms. Kinerd had discussed with school personnel, including Mr. VanCleaf, her plan to home school

D.N.J., a Minor. Not once did anyone say that the home schoool plan would not meet the

requirments of the Expulsion Order.

       The principal promised to find out if anything could be done under those circumstances.

Ultimately, however, the principal responded that D.N.J., a Minor needed to be further punished for

two careless statements made 15 months ago, although the principal was at least politically correct

enough to wrap the result in useless euphemisms.

       12.     McLennan County Challenge Academy. It is clear that the Expulsion Order does

not require D.N.J., a Minor’s attendance at the McLennan County Challenge Academy. In the

unlikely event that such attendance is required, however, the placement is not appropriate. The

McLennan County Challenge Academy does not provide students an adequate education and is

unsafe to the point that students assigned there must balance their physical well-being against the

meagar instruction they do receive.

       13.     Unequal Treatment. Based on published news reports and acconts from other

parents it appears that the punishment imposed on D.N.J., a Minor for a terroristic threat far exceeds

the punishment given other students.

       14.     Retention of Counsel and Formal Demand. With no option left Ms. Kinerd

retained the undersigned who sent formal demand to the district to either re-enroll D.N.J., a Minor or

allow an out-of-time appeal of the Expulsion Order. Through its counsel, the district rejected the

demand.


FIRST AMENDED COMPLAINT                                                                       PAGE 8
                                      CAUSES OF ACTION

       15.     42 U.S.C. § 1983.

               A.      State Action. Robinson I.S.D. is a political subdivision of the state of Texas

and Mr. VanCleave is an employee of that political subdivision. Thus, the district, for itself and

through Mr. VanCleave, is a state actor for purposes of 42 U.S.C. § 1983.

               B.      Deprivation of Rights. The statute provides a private cause of action against

any state actor who deprives another person of “any rights, privileges, or immunities secured by the

Constitution and laws...” Included within this protection are the rights to substantive and procedural

due process under the law and to the equal protection of the law. Through the acts and omissions

described above, the Defendant deprived D.N.J., a Minor of his procedural and substantive due

process rights and his equal protection rights.

               C.      Specific Application of 42 U.S.C. § 1983. D.N.J., a Minor’s right to an

adequate public education the same as given to his peers is fundamental. That right can only be

curtailed based on a substantial state interest demonstrated through proceedings designed to protect

D.N.J., a Minor’s procedural and substantive due process rights. The Texas Education Code and the

Robinson Student Conduct Code provide the framework to apply these bedrock constitutional

principles in school discipline situations.

       These two codes make several points clear:

                          i.   Expulsion and DAEP assignment are separate concepts.

                         ii.   DAEPs exist to provide an alternative education setting for students
                               temporarily excluded from their “regular educational setting,”
                               including expelled students. See Report No. 17, August 2007
                               Division of Accountability Research, Department of
                               Assessment, Accountability and Data Quality, Texas Education
                               Agency, pp. 1-4 (detailing historical development of DAEPs).

FIRST AMENDED COMPLAINT                                                                       PAGE 9
                        iii.   DAEP assignment is ordinarily mandatory for a terroristic threat;
                               expulsion is optional.     Compare     Tex.      Educ.     Code
                               §37.006(a)(1)(DAEP assignment     mandatory) and Tex. Educ.
                               Code §37.007(b)(1)(expulsion      discretionary).

                        iv.    But DAEP assignment is not mandatory if a student is expelled for
                               the same conduct that otherwise generates a DAEP assignment. Tex.
                               Educ. Code §37.006(m).

                         v.    A district may require both expulsion and DAEP placement for
                               certain student conduct, but that conduct does not include terroristic
                               threat. Tex. Educ. Code §37.0081.

                        vi.    Students who withdraw to avoid disciplinary penalties and
                               subsequently re-enroll can have the prior penalty enforced against
                               them only if the re-enrollment happens in the same or subsequent
                               school year. Tex. Educ. Code §37.009(i).

                       vii.    Proof of terroristic threat requires proof of the elements of that crime
                               as defined by Tex. Penal Code §22.07. Tex. Educ. Code
                               §37.006(a)(1) and Tex. Educ. Code §37.007(b)(1)(both referencing
                               “terroristic threat” as defined by the Penal Code).

                      viii.    The Penal Code and the Texas Education Code require evidence of
                               the speaker’s intent to do violence when considering an alleged
                               terroristic threat by a student. Tex. Penal Code §22.07 (defining a
                               terroristic threat as a “threat to commit any offense involving violence
                               to any person or property with an intent to…”) and Tex. Educ. Code
                               §37.001(4)(b)(“intent or lack of intent at the time the student engaged
                               in the conduct” must be a factor in any serious discipline decision).

                        ix.    Any DAEP placement that extends beyond the school year in which
                               the penalty is assessed must include a finding that the student’s
                               presence in the regular classroom program or at the student’s regular
                               campus presents a danger of physical harm to the student or to
                               another individual or the student has engaged in in serious or
                               persistent misbehavior that violates the district’s student code of
                               conduct. Tex. Educ. Code §37.009(c).

       Applying these code provisions results in several inevitable conclusions. First, when a school

district deals with expulsion and/or DAEP assignment, it potentially has three options. The district


FIRST AMENDED COMPLAINT                                                                       PAGE 10
can expel the student, in which circumstance the student and his family have the option of enrolling

in the DAEP program during the time of the expulsion. The district can mandate attendance at

DAEP, in which circumstance the student and family have the option of complying with the

assignment or withdrawing. A withdrawal, however, cannot avoid the DAEP assignment for the year

of the infraction or the next year. Finally, the district can expel the student and require DAEP

completion before reenrollment in a regular program, but only if the infraction falls within

specifically defined categories.

        The Expulsion Order plainly mandates expulsion and gives D.N.J., a Minor the option of

DAEP enrollment during the time of the expulsion. Most notably, the title of the order is “Expulsion

Order” rather than “DAEP Assignment Order” or “Expulsion and DAEP Assignment Order.” Indeed,

DAEP does not appear anywhere in the Expulsion Order. Even assuming that the reader understands

that the McLennan County Challenge Academy is a DAEP program, the letter is a referral to the

DAEP program as opposed to an assignment to a DAEP program. The conduct of this district’s

employees, who failed to warn Ms. Kinerd that the district viewed the Expulsion Order as requiring

DAEP completion when those employees knew D.N.J., a Minor was not enrolled in DAEP,

confirmed and ratified that the letter meant expulsion with an option to attend a DAEP. Finally, an

order that requires both DAEP and Expulsion can only be valid for the defined felony offenses

described in Tex. Educ. Code §37.0081, which do not include terroristic threats. Reading the

Expulsion Order in the manner this district suggests means the Expulsion Order by definition

violates the Education Code. Because D.N.J., a Minor has complied with the plain meaning of the

Expulsion Order by serving a 177-day expulsion, the district’s refusal to re-enroll him lacks a

statutory basis, fails to serve a state interest, deprives D.N.J., a Minor of his right to an education the


FIRST AMENDED COMPLAINT                                                                          PAGE 11
same as his peers and violates 42 US.C. §1983.

        Second, if by some leap of logic, one assumes that the Expulsion Order appropriately requires

both Expulsion and DAEP completion, that order only had force for the school year in which it was

entered (2016-2017) and the subsequent school year (2017-2018). It is common sense that students

who sit out over a year “have served their time” and are entitled to a fresh start. The Education Code

reflects that common-sense idea and allows for D.N.J., a Minor’s re-enrollment under the

circumstances no matter the meaning or intent of the Expulsion Order. Because the Expulsion Order

is no longer enforceable as to D.N.J., a Minor, the district’s refusal to re-enroll him lacks a statutory

basis, fails to serve a state interest, deprives D.N.J., a Minor of his right to an education the same as

his peers and violates 42 US.C. §1983.

        Third, it is painfully obvious that the Expulsion Order rests on a fiction. There is no evidence

that D.N.J., a Minor committed a terroristic threat. Likewise, there is zero evidence that D.N.J., a

Minor presented a risk of physical harm to himself or others or engaged in persistent or serious

misconduct. D.N.J., a Minor never threatened violence against anyone; at most he talked about

bringing nerf gun to school. He has no access to guns and in fact has never touched one. D.N.J., a

Minor’s comments simply do not meet the statutory elements required for this level of punishment.

        D.N.J., a Minor presumes that had he appealed the matter to the school board or to a Texas

District Court saner heads would have prevailed. He would have made that appeal had he known that

DAEP completion was a pre-requisite to re-enrollment in the district; because the Expulsion Order

does not reflect the district’s actual intent, D.N.J., a Minor was deprived of the opportunity to appeal.

Further, the Expulsion Order’s seven-day time limit for appeal is both an incorrect statement of the

time allowed (the district’s current code of conduct provides a 10-day appeal period) and arbitrary


FIRST AMENDED COMPLAINT                                                                        PAGE 12
and capricious. Given all of the above the district’s refusal to hear an “out-of-time appeal” both

prevents any further appeal to a Texas District Court for a de novo trial and fails to serve a state

interest, deprives D.N.J., a Minor of his right to an education the same as his peers and violates 42

US.C. §1983. Finally, the district’s much harsher treatment of D.N.J., a Minor as compared to other

students charged with making a terroristic threat is a prima facie case of unequal treatment under the

law.

       In summary, the district violated 42 U.S.C. §1983 in at least the following ways:

                    •   Failure to provide procedural due process by enforcing an order in a manner
                        inconsistent with the terms of that order

                    •   Failure to provide procedural due process by misrepresenting the impact of a
                        failure to appeal the Expulsion Order

                    •   Failure to provide substantive due process by removing D.N.J., a Minor’s
                        ability to attend a public school that provides the minimally necessary
                        instruction and safety requisite for obtaining an education

                    •   Failure to provide substantive due process by requiring DAEP attendance in a
                        manner inconsistent with the Texas Education Code and the Robinson I.S.D.
                        Code of Conduct

                    •   Failure to provide equal protection of the law by disciplining D.N.J., a Minor
                        much more harshly than other students who actually committed the conduct
                        attributed to D.N.J., a Minor


               D.       Foreseeability and Causation. The acts and omissions described above were

the producing and proximate cause of the injuries D.N.J., a Minor suffered and were all reasonably

foreseeable to the Defendant. Defendant willfully disregarded the likely consequences of its acts and

omissions.

       16.     Declaratory Judgment Claim. Pursuant to 28 U.S.C. § 2201, D.N.J., a Minor



FIRST AMENDED COMPLAINT                                                                      PAGE 13
requests that the Court declare that he has complied with all provisions of the Expulsion Order

necessary to gain his reenrollment to the district under the Texas Education Code and the district’s

Student Code of Conduct.

       17.     Negligence and Gross Negligence. The defendant owed a duty of care to D.N.J., a

Minor with which the acts and omissions described above failed to comply. This failure was the

foreseeable proximate cause of D.N.J., a Minor’s injuries. The Defendant was in fact grossly

negligent given its willful and wanton disregard for D.N.J., a Minor’s well-being.

       18.     Preliminary or Accelerated Injunctive Relief and/or Accelerated Declaratory

Relief. Pursuant to Western District of Texas Local Rule 65, D.N.J., a Minor will submit an

application for preliminary injunctive relief or accelerated scheduling based on the irreparable injury

his inability to extend school causes. For completeness, this Complaint asks for the earliest possible

and accelerated consideration of that application and D.N.J., a Minor’s claim for declaratory relief.

       19.     Damages, Fees and Costs. D.N.J., a Minor seeks monetary compensation for the pain

and suffering caused by Defendant in an amount to be determined by the jury, punitive damages in

an amount to be determined by the jury, damages under 42 U.S.C. § 1983 for the loss of his ability to

attend school, attorney’s fees (under 42 U.S.C. § 1983 and 28 U.S.C. § 2201), costs of court and pre-

judgment and post judgment interest.

                                           SUBMISSION

       20.     Jury Demand. Plaintiff demands a jury to resolve any triable issues of fact but does

not presently believe any such issues exist.

       21.     Claim for Relief. Plaintiff requests that the Court:

               A) issue summons;


FIRST AMENDED COMPLAINT                                                                       PAGE 14
           B) hold an immediate injunction hearing or otherwise consider Plaintiff’s Application
           for Preliminary Injunctive Relief and Accelerated Consideration;

           C) after such hearing, order that Defendant immediately enroll Plaintiff in Robinson
           High School during the pendency of the suit;

           D) after final trial and hearing, award plaintiff the declaratory judgment, damages,
           attorneys’ fees, costs of court and prejudgment and post judgment interest on those
           sums at the highest rate allowable at law; and

           E) enter any further orders to which the plaintiff may be entitled.



                                                 Respectfully submitted,

                                                 /s/ Stephen D. Howen
                                                 Stephen D. Howen
                                                 State Bar No. 10117800
                                                 Law Office of Steve Howen
                                                 7111 Bosque Blvd.
                                                 Suite 305
                                                 Waco, TX 76710
                                                 Telephone: (254) 826-6526
                                                 Facsimile: (254) 822-4956
                                                 steve@stevehowenlegal.com




FIRST AMENDED COMPLAINT                                                                PAGE 15
